Citation Nr: 0934925	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
October 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examination to determine the 
severity of her service-connected anxiety disorder was in 
December 2005.  In a VA Form 646 dated in April 2007, and in 
a Written Brief Presentation dated in August 2009, the 
Veteran, through her representative, alleged that her anxiety 
disorder has worsened since the December 2005 VA examination.  
In situations such as this, where a veteran asserts that the 
service-connected disability in question has undergone an 
increase in severity since the time of her last examination, 
the recent VA examination report is not considered to be 
adequate.  See VAOPGCPREC 11-95.  Therefore, a new VA 
examination addressing the severity of the Veteran's anxiety 
disorder would be useful in adjudicating the Veteran's claim 
for an increased rating.  See 38 U.S.C.A. § 5103A(d).  

Additionally, at her December 2005 VA examination, the VA 
examiner indicated that the Veteran was receiving Social 
Security Administration (SSA) disability benefits.  This may 
not be accurate, since the Veteran is over 65 years of age 
and therefore likely receiving SSA benefits based on age 
rather than disability.  However, in an abundance of caution, 
and in light of VA's generally broad duty to obtain SSA 
disability records in claims for VA disability compensation, 
the RO should seek to obtain and associate with the claims 
file copies of the Veteran's records regarding SSA disability 
benefits (if any), including the medical records upon which 
any decision was based.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2); Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
 
Also, at page 2 of the August 2009 Written Brief 
Presentation, the Veteran's representative alluded to the 
Veteran having sought recent treatment for psychiatric 
disability, and requested that VA obtain any more recent 
evidence in order to fairly and accurately adjudicate her 
claim.   The Board finds that any records of mental health 
treatment November 2004 forward would be useful in 
adjudication of the Veteran's claim.  See 38 U.S.C.A. 
5103A(a)-(c); 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated her for 
psychiatric disability during the period from 
November 2004 to the present.  After 
obtaining any appropriate authorizations for 
release of medical information, the RO should 
obtain records from each health care provider 
the Veteran identifies that have not been 
previously obtained.  The Veteran should also 
be advised that with respect to private 
medical evidence she may alternatively obtain 
the records on her own and submit them to the 
RO.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits (if any; she is likely currently 
receiving SSA benefits based on age rather 
than disability), including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  (See 
December 2005 VA examination report, page 1, 
paragraph 2.)

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination with 
an appropriate clinician for the purpose of 
determining the current severity of her 
service-connected anxiety disorder.  The RO 
should send the claims file to the examiner 
for review, and the clinician should 
indicate that the claims file was reviewed.
 
The examiner should describe in detail the 
nature and extent of the Veteran's present 
anxiety disorder disability and any 
associated symptoms and impact on daily 
living.  A Global Assessment of Functioning 
(GAF) score should be provided.

The examiner is requested to provide a 
complete rationale for any opinions 
provided, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



